J-S55034-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,               :   IN THE SUPERIOR COURT OF
                                            :         PENNSYLVANIA
                   Appellee                 :
                                            :
           v.                               :
                                            :
TORRENCE L. FORD,                           :
                                            :
                   Appellant                :   No. 505 WDA 2015

                   Appeal from the Order Entered March 4, 2015,
                 in the Court of Common Pleas of Crawford County,
                 Criminal Division, at No.: CP-20-CR-0000413-2011

BEFORE:         FORD ELLIOTT, P.J.E., BENDER, P.J.E., and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                     FILED OCTOBER 6, 2015

        Torrence L. Ford (Appellant) appeals pro se from the order entered

March 4, 2015, dismissing his “Motion for Reconsideration of Sentence,”

which the lower court treated as a petition filed pursuant to the Post

Conviction Relief Act (PCRA).1 We affirm.

        Appellant pled guilty on November 3, 2011, to one count of possession

with intent to deliver (PWID) (cocaine). On March 6, 2012, Appellant was

sentenced to a mandatory 5 to 10 years of incarceration pursuant to 42

Pa.C.S. § 9712.1.2 Appellant did not file a post-sentence motion or a direct

appeal.


1
    42 Pa.C.S. §§ 9541-9546.
2
  As explained by the PCRA court, “[s]entencing conformed to [Appellant’s]
plea agreement, whereby [Appellant] accepted the minimum sentence
mandated where PWID is committed with a firearm, 42 Pa.C.S § 9712.1(a),

*Retired Senior Judge assigned to the Superior Court.
J-S55034-15


      Appellant’s first PCRA petition, filed January 22, 2013, resulted in no

relief. Commonwealth v. Ford, 104 A.3d 55 (Pa. Super. 2014). Appellant

filed the “Motion for Reconsideration of Sentence” at issue in this appeal on

January 9, 2015. Therein, he claimed that he is entitled to relief in the form

of resentencing because his sentence is illegal pursuant to Alleyne v.

United States, --- U.S. ---, 133 S. Ct. 2151 (2013) (holding that a fact

which triggers the imposition of a mandatory minimum sentence is an

element of the crime and, therefore, must be determined beyond a

reasonable doubt by a jury).

      On February 10, 2015, the PCRA court issued a memorandum

explaining that it would treat Appellant’s motion as a PCRA petition,3 as well

as an order providing notice of its intent to dismiss the petition pursuant to

Pa.R.Crim.P. 907. Appellant filed a response in opposition, and on March 4,

2015, the PCRA court dismissed Appellant’s petition. Appellant timely filed a

notice of appeal.

      Appellant presents two issues for our consideration: “Did the [PCRA]

court commit and err [sic] of law in dismissing Appellant’s [PCRA petition] in


and the Commonwealth agreed not to aggregate this sentence with the
mandatory three[-]year minimum sentence for trafficking 27.7 grams of
cocaine, 18 Pa.C.S. § 7508(a)(3)(ii).” Memorandum and Order, 2/10/2015,
at 1-2.
3
  See Commonwealth v. Taylor, 65 A.3d 462, 466 (Pa. Super. 2013)
(“[A]ny motion filed after the finality of a sentence that raises an issue that
can be addressed under the PCRA is to be treated as a PCRA petition.”).


                                     -2-
J-S55034-15


light of recent Superior Court case law?,” and “Did the trial court impose an

unconstitutional mandatory minimum sentence?”          Appellant’s Brief at 5

(unnecessary capitalization omitted).

      Our standard of review of an order dismissing a PCRA petition is

limited to examining whether the PCRA court’s rulings are supported by the

evidence of record and free of legal error. Commonwealth v. Brandon, 51
A.3d 231, 233 (Pa. Super. 2012).        Under the PCRA, all petitions must be

filed within one year of the date that the petitioner’s judgment became final,

unless one of three statutory exceptions applies. 42 Pa.C.S. § 9545(b)(1);

Commonwealth v. Chester, 895 A.2d 520, 522 (Pa. 2006). For purposes

of the PCRA, a judgment becomes final at the conclusion of direct review. 42

Pa.C.S. § 9545(b)(3). “The PCRA’s time restrictions are jurisdictional in

nature.” Chester, 895 A.2d at 522. “Thus, ‘[i]f a PCRA petition is untimely,

neither this Court nor the trial court has jurisdiction over the petition.

Without jurisdiction, we simply do not have the legal authority to address

the substantive claims.’” Id. (quoting Commonwealth v. Lambert, 884
A.2d 848, 851 (Pa. 2005)).

     Here, Appellant was sentenced on March 6, 2012. Because he did not

file a post-sentence motion or direct appeal, his judgment of sentence

became final on April 6, 2012.     42 Pa.C.S. § 9545(b)(3); Pa.R.A.P. 903.

Thus, Appellant had until April 8, 2013, to file timely his second PCRA




                                    -3-
J-S55034-15


petition.4 He did not do so. Accordingly, Appellant had to plead and prove

one of the following exceptions to the timeliness requirement:

        (i) the failure to raise the claim previously was the result of
        interference by government officials with the presentation of the
        claim in violation of the Constitution or laws of this
        Commonwealth or the Constitution or laws of the United States;

        (ii) the facts upon which the claim is predicated were unknown
        to the petitioner and could not have been ascertained by the
        exercise of due diligence; or

        (iii) the right asserted is a constitutional right that was
        recognized by the Supreme Court of the United States or the
        Supreme Court of Pennsylvania after the time period provided in
        this section and has been held by that court to apply
        retroactively.

42 Pa.C.S. § 9545(b)(1).

        Appellant appears to contend that his petition is timely filed because

his first PCRA petition was pending at the time Alleyne was decided.5,6

Motion for Reconsideration of Sentence, 1/9/2015, at unnumbered page 1.

Appellant’s argument is unavailing. This Court has held that “Alleyne will

be applied to cases pending on direct appeal when Alleyne was issued,”

but    does   not   apply   retroactively   to   cases   on   collateral   review.

4
  We observe that April 6, 2013, fell on a Saturday; thus, Appellant’s PCRA
petition was due by Monday, April 8, 2013. See 1 Pa.C.S. § 1908 (excluding
weekends and holidays from the computation of time when the last day of
the time period falls on a weekend or holiday).
5
    Alleyne was decided on June 17, 2013.
6
  Presumably, Appellant is alleging that his petition satisfies the exception
set forth in subsection 9545(b)(1)(iii).


                                      -4-
J-S55034-15


Commonwealth v. Riggle, --- A.3d ---, 2015 WL 4094427 at *4-*6 (Pa.

Super. filed July 7, 2015) (citing Commonwealth v. Newman, 99 A.3d 86

(Pa. Super. 2014)) (emphasis added); see also Commonwealth v. Miller,

102 A.3d 988, 995 (Pa. Super. 2014) (noting neither Pennsylvania Supreme

Court nor United States Supreme Court has declared that Alleyne is to be

applied retroactively to cases in which the judgment of sentence has become

final).     Thus, it is of no moment that Appellant’s first PCRA petition was

pending at the time Alleyne was decided.7

          Because Appellant’s second PCRA petition was untimely filed, the PCRA

court properly dismissed the petition.        Accordingly, we affirm the court’s

order.

          Order affirmed.




7
    We further observe that

          an issue pertaining to Alleyne goes to the legality of the
          sentence. It is generally true that this Court is endowed with the
          ability to consider an issue of illegality of sentence sua sponte.
          However, in order for this Court to review a legality of sentence
          claim, there must be a basis for our jurisdiction to engage in
          such review. As this Court recently noted, [t]hough not
          technically waivable, a legality [of sentence] claim may
          nevertheless be lost should it be raised ... in an untimely PCRA
          petition for which no time-bar exception applies, thus depriving
          the court of jurisdiction over the claim.

Miller, 102 A.3d at 995 (internal quotation marks and citations omitted).
Because Appellant’s PCRA petition was filed untimely, we lack jurisdiction to
engage in review of Appellant’s claim.


                                        -5-
J-S55034-15




Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 10/6/2015




                          -6-